People v Aguasvivas (2019 NY Slip Op 05753)





People v Aguasvivas


2019 NY Slip Op 05753


Decided on July 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 23, 2019

Richter, J.P., Manzanet-Daniels, Gesmer, Kern, JJ.


3338/08 5749 5748

[*1]The People of The State of New York, Respondent,
vJose Aguasvivas, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (John W. Carter, J. at suppression hearing; Barbara Newman, J. at jury trial and sentencing), rendered July 19, 2011,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on February 20, 2018, holding the appeal in abeyance (158 AD3d 540 [1st Dept 2018]), and upon the stipulation of the parties hereto dated June 24, 2019,
It is unanimously ordered that the said appeals be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JULY 23, 2019
CLERK